DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Conger on 03/23/2022.

The application has been amended as follows: 

In claim 14:
--The method of claim 10, further comprising: slicing semiconductor wafers from the cylindrical portion of the single crystal.--

Allowable Subject Matter
Claims 10-14 are allowed.
Weber et al (US 2002/0000188), Washizuka et al (US 4,591,994) and Kotooka et al (US 6,036,776). Weber et al teaches a method for producing a silicon single crystal with <100> orientation, comprising: doping a melt of silicon with n-type dopant; pulling a starting cone and a cylindrical portion of the single crystal by the CZ method; pulling the starting cone with a crystal angle. Kotooka et al teaches an after cooler. Washizuka et al teaches controlling shape of the crystal shoulder such that the deviation from the growing angle is + 1°. Applicant’s arguments regarding the fluctuations of the crystal angle are limited to not more than 0.01°/s in the response filed 03/07/2022 are persuasive. The prior art does not teach, suggest or provide any rationale for pulling the starting cone with a crystal angle wherein fluctuations of the crystal angle being limited by means of angle control to not more than 0.01°/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714